This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-36779

 5 TABITHA LYNN WOLF,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Gary L. Clingman, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Tabitha Lynn Wolf
13 Elida, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 HANISEE, Judge.

17   {1}    Defendant Tabitha Lynn Wolf appeals from the district court’s judgment

18 affirming the magistrate court’s judgment finding her guilty of speeding, contrary to
 1 NMSA 1978, Section 66-7-301 (2015), and deferring sentence [RP 102]. This Court’s

 2 calendar notice proposed to affirm. Defendant filed a memorandum in opposition to

 3 the proposed disposition. We are not persuaded by Defendant’s arguments and affirm.

 4   {2}   Defendant continues to argue that the New Mexico Taxation and Revenue

 5 Department (the Department) is the only department vested with the authority over

 6 chapter 66 of the New Mexico statutes. [Unpaginated MIO 2] However, Defendant

 7 misapprehends NMSA 1978, Section 66-2-3 (2007). Subsection A states: “The

 8 department is vested with the power and is charged with the duty of observing,

 9 administering and enforcing the Motor Vehicle Code . . . in cooperation with state

10 and local agencies as provided by law and the provisions of law now existing or

11 hereinafter enacted[,]” (emphasis added), and clearly contemplates the cooperation of

12 state courts as provided by law. Similarly, Defendant’s reliance on NMSA 1978,

13 Section 66-2-5 (1978) is misguided. Section 66-2-5 vests with the Department director

14 the authority for prescribing the proper forms necessary to carry out the Motor

15 Vehicle Code, and makes no provision for the enforcement of the Motor Vehicle

16 Code. See id. (“The director shall prescribe and provide suitable forms of applications,

17 certificates of title, evidences of registration, drivers’ licenses and all other forms

18 requisite or deemed necessary to carry out the provisions of the Motor Vehicle

19 Code, . . . and any other laws, the enforcement and administration of which are vested


                                              2
 1 in the division.”). Lastly, NMSA 1978, Section 66-1-4.4 (2016) merely defines the

 2 terms used in the Motor Vehicle Code. None of these provisions are in contravention

 3 with the statutes relied upon in this court’s calendar notice that confer jurisdiction to

 4 the magistrate and district courts over the prosecution of misdemeanors. [CN 2-3] See

 5 NMSA 1978, § 66-1-4.17(N) (2007) (“trial court” means “the magistrate, municipal

 6 or district court that tries the case concerning an alleged violation of a provision of the

 7 Motor Vehicle Code”); NMSA 1978, § 35-3-4(A) (1985) (“Magistrates have

 8 jurisdiction in all cases of misdemeanors and petty misdemeanors[.]”).

 9   {3}   Defendant also continues to argue that the United States Constitution guarantees

10 the right to counsel of choice, and that representing someone upon their request does

11 not constitute the practice of law if they are not doing it as a business. [Unpaginated

12 MIO 3-4] To the contrary, “[t]he practice of law is usually interpreted to entail the

13 representation of others.” United States v. Martinez, 1984-NMSC-072, ¶ 2, 101 N.M.

14 423, 684 P.2d 509. In addition, Defendant does not dispute the law relied upon in this

15 Court’s calendar notice. [CN 3] See NMSA 1978, § 36-2-27 (1999) (proscribing who

16 may practice law on behalf of another); Chisholm v. Rueckhaus, 1997-NMCA-112,

17 ¶ 8, 124 N.M. 255, 948 P.2d 707 (“Representing one’s self in a legal proceeding does

18 not constitute the practice of law. Representing another, however, does.”) (internal

19 quotation marks and citation omitted). We are not persuaded by Defendant’s


                                                3
 1 arguments. See State v. Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d

 2 1003 (stating that “[a] party responding to a summary calendar notice must come

 3 forward and specifically point out errors of law and fact[,]” and the repetition of

 4 earlier arguments does not fulfill this requirement), superseded by statute on other

 5 grounds as stated in State v. Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374.

 6   {4}   For these reasons, and those stated in this Court’s notice of proposed

 7 disposition, we affirm.

 8   {5}   IT IS SO ORDERED.


 9
10                                        J. MILES HANSIEE, Judge


11 WE CONCUR:


12
13 LINDA M. VANZI,Chief Judge


14
15 M. MONICA ZAMORA,, Judge




                                            4